Citation Nr: 0918858	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1953 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The competent evidence of record indicates the Veteran 
currently suffers from residuals of cold injuries to the 
upper and lower extremities that are etiologically related to 
his active service.


CONCLUSION OF LAW

Residuals of cold injuries to the upper and lower extremities 
were incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

The Veteran asserts he is entitled to service connection for 
residuals of cold injuries to his upper and lower 
extremities.  Specifically, he contends that he was subjected 
to extremely cold temperatures, approaching 50 degrees below 
zero, for twelve hours a day for twelve days on or about 
January 1954.

Initially, the Board observes that a review of the Veteran's 
service treatment records reveals no evidence of cold 
injuries to either the upper or lower extremities prior to 
entering active service.  Thus, the presumption of soundness 
applies.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2008).  See also Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  Further, the Board notes service treatment 
records are absent a diagnosis or complaints of cold injuries 
in active service.  However, the Board observes the Veteran's 
service personnel records note the Veteran was assigned to 
Inchon, Korea from October 1953 to September 1954.  Further, 
the Veteran has submitted records from the National Oceanic 
and Atmospheric Administration (NOAA) indicating temperatures 
were consistently below freezing in the area during the time 
period in question.

Significantly, the Board observes that the Veteran was 
provided a VA examination in February 2006.  After a review 
of the Veteran's medical history and a physical examination, 
the VA examiner diagnosed the Veteran with cold injuries of 
the upper and lower extremities.  Furthermore, the VA 
examiner opined that the Veteran's cold injuries of both the 
upper and lower extremities are at least as likely as not 
related to active service.

As such, the Board finds that the Veteran has been diagnosed 
with a chronic disability, namely cold injuries of the upper 
and lower extremities.  As he is presumed sound upon entering 
active duty service, and he was diagnosed with the disorder 
by a VA examiner who offered an etiological opinion linking 
the Veteran's current condition to his active service, the 
Board concludes that service connection for residuals of cold 
injuries to the upper and lower extremities is warranted.


ORDER

Service connection for residuals of cold injuries to the 
upper and lower extremities is granted, subject to the laws 
and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


